  Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 1 of 18 PageID# 2




                IN THE UNITED STATES DISTRICT COURT FOR THE

                          EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA

               v.
                                                    Case No. 1:20-mj-
MAJED TALAT HAJBEH,
                                                    UNDER SEAL
a/k/a “Abu Khaled”

        Defendant.


                           AFFIDAVIT IN SUPPORT OF A
                    CRIMINAL COMPLAINT AND ARREST WARRANT

       Michael M. Skapes, being duly sworn, says:

                                      INTRODUCTION

       1.    I am a Special Agent with the Federal Bureau of Investigation and have

been since 2017. I am currently assigned to the Joint Terrorism Task Force at the FBI

Washington Field Office. In this capacity, I have participated in investigations of

individuals engaged in the support of terrorism and terrorist activity. I have also

investigated multiple counter-terrorism cases, and have worked cases related to child

exploitation and child pornography. Before this assignment, I was an Intelligence

Analyst working in the area of child exploitation and child pornography. I am familiar

with the search, examination, and exploitation of information obtained from cellular

phones, computers, and the Internet, including social media, electronic mail, online

messaging applications, and metadata associated therewith.
  Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 2 of 18 PageID# 3




       2.    Before becoming a Special Agent with the FBI, I was an Intelligence

Analyst with the FBI from 2014 until 2017. During that time, I was assigned to the

Violent Crimes Against Children Intelligence Unit at FBI Headquarters. In that capacity,

I participated in investigations involving individuals who committed crimes against

children, including the production, possession, and distribution of child pornography. I

have participated in many aspects of these federal investigations including, but not

limited to: review of child abuse images and videos, victim and subject identifications,

federal search warrants, and communications analysis.

       3.    This affidavit is submitted in support of a criminal complaint and arrest

warrant charging Majed Talat Hajbeh, a/k/a “Abu Khaled,” of Woodbridge Virginia,

with transportation of child pornography, in violation of 18 U.S.C. § 2252(a)(1) & (b)(1).

For the reasons set forth below, I submit that there is probable cause to believe that in

or around May 2018 through around June 2020, Hajbeh knowingly transported child

pornography in Woodbridge Virginia, which is within the Eastern District of Virginia.

       4.    The statements contained in this affidavit are based on my experience and

background as a Special Agent and Intelligence Analyst working in the area of child

exploitation and child pornography, on information provided by other law enforcement

agents, and on my review of reports and records. I have not set forth every fact resulting

from the investigation; rather, I have set forth a summary of the investigation to date to

establish probable cause.

                                      RELEVANT LAW

       5.    Title 18, U.S. Code, Section 2252(a)(1), prohibits “knowingly

transport[ing] or ship[ping] using any means or facility of interstate or foreign

commerce or in or affecting interstate or foreign commerce by any means including by
                                            -2-
                                             
  Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 3 of 18 PageID# 4




computer or mails, any visual depiction, if the producing of such visual depiction

involves the use of a minor engaging in sexually explicit conduct, and such visual

depiction is of such conduct.”

       6.    The term “minor,” as defined in 18 U.S.C. § 2256(1), means any person

under the age of 18 years.

       7.    The term “sexually explicit conduct,” as defined in 18 U.S.C. §

2256(2)(A)(i)–(v), means actual or simulated: (a) sexual intercourse, including genital-

genital, oral-genital, anal genital, or oral-anal, whether between persons of the same or

opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)

lascivious exhibition of the genitals or pubic area of any person.

       8.    The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes

undeveloped film and videotape, data stored on computer disc or other electronic means

which is capable of conversion into a visual image, and data that is capable of conversion

into a visual image that has been transmitted by any means, whether or not stored in a

permanent format.

                              STATEMENT OF PROBABLE CAUSE

       9.    The underlying investigation concerns, inter alia, the unlawful transport

of images and videos depicting child pornography via an encrypted mobile messaging

application (the “Messaging Application”) and downloaded to a computer and

smartphone via iCloud, an internet and electronic storage account. The Messaging

Application and iCloud affect and operate in interstate commerce, as do the other

facilities used by Hajbeh to transport images of child pornography. The computer and

smartphone used by Hajbeh were manufactured in and affecting interstate commerce,

as were the other devices used by Hajbeh to transport images of child pornography. As
                                          -3-
                                              
  Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 4 of 18 PageID# 5




described below, I submit that probable cause exists to believe that between in or

around May 2018 and in or around June 2020, Hajbeh used one or more messaging

application accounts and iCloud accounts on more than one digital device to knowingly

transport child pornography.

       10.   Majed Talat Hajbeh resides in Woodbridge, Virginia. According to many

individuals who interact with Hajbeh, he is often referred to as "Abu Khaled” (“Father of

Khaled”). Hajbeh owns a business called “Hajbeh Tutoring LLC” and tutors children and

families in the Northern Virginia area in the Quran and the Arabic language. The

lessons take place at Northern Virginia area mosques as well as at the children's homes.

According to a number of sources, Hajbeh is known to use multiple smartphones, cell

phone numbers, and Messaging Application numbers that Hajbeh changes often.

       11.   Based on my training and experience, I know that encrypted mobile

messaging applications such as the Messaging Application are a method of

communication available to Internet users. Encrypted mobile messaging applications

allow users to communicate and share media, including images and videos, with a sense

of heightened anonymity. The Messaging Application is an end-to-end encryption

messaging service. The Messaging Application can be used on mobile devices, as a web

browser, or as a desktop application. Users can create “groups” to send messages.

Users can select the participants in groups by choosing users from their contact lists.

Additionally, once the group is created, administrators of these groups have the ability

to invite others to the group through a group invitation link. To join a group, a user

must be added by the group creator or be sent an invitation link to the group by the

administrator. In some cases, a link is posted within another Messaging Application

group or online for others to click and join that specified Messaging Application group.
                                             -4-
                                             
  Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 5 of 18 PageID# 6




      12.   Records from cellphone companies and the Messaging Application reflect

that Hajbeh does use multiple smartphones, cell phones, and Messaging Application

numbers that he routinely changes. The following telephone numbers and Messaging

Application accounts are known to be used by Hajbeh:

                D +1-xxx-xxx-5386 (“Account 1”): The owner name of this Messaging

                   Application account is “Majed.” Two confidential human sources

                   (“CHS 1 and 2”), who have provided reliable, corroborated

                   information in the past, reported receiving Messaging Application

                   messages from Hajbeh in December 2019 and January 2020 from

                   this account.

                E +1- xxx-xxx-9283 (“Account 2”): This account is associated with an

                   iPhone 8 Plus with push name “Majed Abu Khaled.” CHS 1

                   reported receiving a Messaging Application message from Hajbeh

                   using this account in October 2019.

                F +1- xxx-xxx-7334 (“Account 3”): T-Mobile records identify “Majed

                   Hajbeh” as the subscriber to this phone number. CHS 1 reported

                   receiving Messaging Application messages from Hajbeh using this

                   account in December 2019.

                G +1- xxx-xxx-8197 (“Account 4”): This account has the push name

                   “Abu Khalid.” CHS 2 reported receiving Messaging Application

                   messages from Hajbeh using this account in February 2020.

                H +1- xxx-xxx-3589 (“Account 5”): This account has the display name

                   “Majid, my red phone.” CHS 2 reported receiving Messaging


                                         -5-
                                           
  Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 6 of 18 PageID# 7




                      Application messages from Hajbeh using this account in December

                      2019.

       13.   Between March and June 2020, the FBI executed multiple search warrants

on Hajbeh's known Messaging Application numbers and other facilities, his two

residences, and his vehicle. As a result of the searches, the FBI seized multiple digital

devices belonging to Hajbeh and recovered evidence of child pornography on devices

and in Messaging Application accounts used by Hajbeh. The results of these search

warrants are described in detail below in this affidavit.

       14.   Some of the child pornography was observed by law enforcement agents in

Hajbeh’s recorded Messaging Application communications. Additionally, Hajbeh sent

child pornography to himself by forwarding images from one Messaging Application

account to another.

       15.   Additionally, a review of device location data indicates that Hajbeh sent

child pornography to himself on several different occasions while at the homes of

children Hajbeh was tutoring.

       16.   On June 23, 2020, law enforcement agents executed a search warrant on

Hajbeh’s residence and vehicle. Pursuant to the warrant, law enforcement agents seized

several digital items, including computers and smartphones.

       17.   At the time the search warrant was executed, law enforcement agents

informed Hajbeh of the nature of the investigation, and he agreed to a voluntary

interview, which was recorded.

       18.   During his interview, Hajbeh confirmed that he received and viewed child

pornography via the Messaging Application. Hajbeh said that after receiving the child

pornography, he would delete the images and videos. According to Hajbeh, most of the
                                         -6-
                                              
  Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 7 of 18 PageID# 8




child pornography was sent via Messaging Application groups. Hajbeh entered some of

these Messaging Application groups knowing that he would receive child pornography.

Hajbeh viewed child pornography sometimes monthly, weekly, or daily. Most of the

content consisted of videos.

      19.   Hajbeh told the interviewing agents that he had viewed child pornography

ranging from infants to prepubescent children to teenagers. Hajbeh described having

seen “all age.” Hajbeh said he had seen pornography as young as babies.

Hajbeh admitted that he watched the videos, then deleted them. Hajbeh told the agents

that he would find a private area in his home to watch the pornography, and would

watch the videos with the sound off. Hajbeh acknowledged that he got excited

and aroused by the videos and that he sometimes masturbated to the videos.

      20.    Hajbeh told the interviewing agents that he had a daily calendar reminder

to delete content on his phone. This calendar message was observed by law enforcement

agents on Hajbeh’s iPhone. Hajbeh explained that he had this reminder because the

phone had insufficient storage he didn’t want to keep pornography on his phone and

because his children sometimes would use his phone.

      21.   A computer forensic examination was conducted on the digital media

devices seized pursuant to the warrant. The digital media devices seized included an HP

Omni All-in-One PC and an iPhone 8 Plus with an IMEI number ending in 2882. The

computer was found in a front room of Hajbeh’s residence. The smartphone was located

in the master bedroom in the top drawer of a night stand located on the right side of the

bed. The nightstand contained several brown plastic medication containers with

prescription labels for “Majed Hajbeh.” Various envelopes and other mail items located

within the nightstand were addressed to “Majed Hajbeh.” Additionally, Hajbeh said
                                          -7-
                                            
   Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 8 of 18 PageID# 9




during his interview that he used two different PINs to unlock his phones. One of the

PINs that Hajbeh provided unlocked the smartphone.

                                   Hajbeh’s Smartphone

       22.   Hajbeh’s smartphone was associated with an IMEI number ending in

2882, Hajbeh’s icloud.com account, and Account 1 and Account 3.

       23.   On or about September 19, 2018 and August 10, 2019, records obtained

from T-Mobile revealed that Hajbeh was the subscriber of Account 3 and that Account 3

was associated with Hajbeh’s smartphone.

       24.   On or about October 16, 2020, Apple provided results pursuant to a

federal court order 2703(d) for Hajbeh’s icloud.com account. According to the

subscriber information Hajbeh’s icloud.com account is registered to Majed Hajbeh,

Account 3, and Hajbeh’s address in Woodbridge, Virginia. The iCloud account was

created on May 5, 2017.

       25.   Agents conducted a review of Hajbeh’s smartphone and, within Hajbeh’s

smartphone’s video, image media, and Messaging Application group chats, identified

hundreds of videos and images consistent with child pornography. The determination

of whether a video contained child pornography was based on several factors, including

the lack of pubic hair, physical development of genitalia, and lack of breast

development. The following paragraphs are a sample of the child pornography and do

not reflect all of the material found in the review.

       26.   A review of Hajbeh’s smartphone revealed a pattern of activity in which

Hajbeh would create a secure Messaging Application group using one Messaging

Application account, then invite one or more of his other Messaging Application


                                             -8-
                                               
  Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 9 of 18 PageID# 10




accounts to the group. Hajbeh would then use the secure Messaging Application group

to forward child pornography among his various Messaging Application accounts.

Hajbeh was also observed sending child pornography to one known individual (“Person

1”), a romantic partner, who responded disapprovingly. The paragraphs below describe

in detail the child pornography Hajbeh forwarded from Account 1 on Hajbeh’s

smartphone:

      27.    On July 22, 2019, Hajbeh created a Messaging Application group (“Group

1”) from Account 1 and added Account 2 as a participant. In Group 1, Hajbeh forwarded

multiple videos consistent with child pornography from Account 1 to Account 2. The

following videos are a sample of child sexual abuse material observed in Group 1:

              D   On July 22, 2019, Hajbeh forwarded Video 1, which was a video

                    titled “12 yo Sawadie Penetration” with a cover image of a naked

                    prepubescent female. Video 1 depicts the prepubescent female

                    engaging in vaginal sexual intercourse with an adult male.

              E   On July 28, 2019, Hajbeh forwarded Video 2, which depicts a

                    prepubescent female, wearing a dress with her genitalia exposed,

                    being vaginally penetrated by an adult male penis.

              F   On August 16, 2019, Hajbeh forwarded Video 3, which depicts a

                    female toddler being vaginally penetrated by an adult male penis.

                    In Video 3, the female toddler is lying in a bed with her diaper

                    removed and visible to one side. The adult male then inserts an

                    erect penis into the female’s mouth and puts his mouth in the




                                           -9-
                                            
 Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 10 of 18 PageID# 11




                    vicinity of the child’s genitalia. The adult male then vaginally

                    penetrates the toddler with his penis again.

              G   On October 28, 2019, Hajbeh forwarded Video 4, in which an adult

                    male penetrates the anus of a male minor and ejaculates into the

                    child’s anus.

              H   On the same day, Hajbeh forwarded Video 5, in which an adult male

                    penis penetrates the anus of a prepubescent female. Video 5 depicts

                    the prepubescent female’s face, then zooms into the female’s anus,

                    then back to an erect adult penis.

              I   On October 31, 2019, Hajbeh forwarded Video 6, which depicts a

                    prepubescent male exposing his genitalia and then appearing to

                    penetrate a live donkey’s anus. A smaller male toddler then puts

                    what appears to be a brick next to the donkey, steps up, and

                    attempts to penetrate the donkey with the other male child’s

                    assistance.

      28.    On November 8, 2019, Hajbeh created another Messaging Application

group (“Group 2”) from Account 1 and added Account 3 as a participant. In Group 2,

Hajbeh forwarded multiple videos consistent with child pornography from Account 1 to

Account 3. The following videos and links are a sample of child pornography observed

in Group 2:

              D   On November 8, 2019, Hajbeh forwarded Video 7, which depicts a

                    prepubescent female tied to a bed, with an adult hand rubbing

                    lubricant on the female’s genitalia. The adult hand then displayed


                                          -10-
                                            
Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 11 of 18 PageID# 12




                an object, indicating the object would be inserted into the child’s

                vagina.

          E   On the same day, Hajbeh forwarded Video 8, which depicts a naked

                prepubescent male and naked prepubescent female. The

                prepubescent male inserts his finger into the prepubescent female’s

                vagina. He then appears to insert his penis into the prepubescent

                female’s vagina. An adult hand can be seen attempting to get a

                better angle of penetration by moving the prepubescent male’s

                body. The prepubescent female then gets on top of the

                prepubescent male and attempts to stimulate his penis with her

                hand. She then appears to engage in intercourse with the

                prepubescent male.

          F   Also on November 8, 2019, Hajbeh forwarded two links to join a

                Messaging Application group titled “C P girl sex.” Based on my

                training and experience I submit that individuals who engage in

                child pornography offenses will sometimes use the term “CP,” short

                for child pornography, in order to establish the material to be

                exchanged.

          G   On November 16, 2019, Hajbeh forwarded a Messaging Application

                message that said “Follow this link to join my [Messaging

                Application] group: Child porn videos only.” The Messaging

                Application link within the message was titled “Kids only cp,” with

                an image of what appears to be a prepubescent female’s genitalia.


                                      -11-
                                        
 Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 12 of 18 PageID# 13




                    Based on my training and experience I submit that individuals who

                    engage in child pornography offenses will sometimes use the term

                    “C P,” short for child pornography, in order to establish the material

                    to be exchanged.

             H    On November 30, 2019, Hajbeh forwarded a link to join a

                    Messaging Application group titled “Only child xxx group,” which

                    was associated with a profile image that featured what appears to be

                    a naked prepubescent female.

             I    On November 30, 2019, and December 16, 2019, Hajbeh sent a link

                    to join a Messaging Application group titled “Send Child Porn,”

                    with a smiley face emoji, which featured a profile image of an adult

                    female and a prepubescent male who appeared to be engaged in

                    penile-vaginal sexual intercourse.

             J    On December 16, 2019, Hajbeh forwarded a link to join a Messaging

                    Application group titled “12 years Kids XXX Child.”

      29.   On June 8, 2019, Hajbeh created another Messaging Application group

(“Group 3”) from Account 1 and added Account 3 as a participant. In Group 3, Hajbeh

forwarded multiple videos consistent with child pornography, including the following

videos:

             D    On June 8, 2019, Hajbeh forwarded Video 9 which depicts a

                    prepubescent female being ejaculated on by an adult male penis.

             E    On the same day, Hajbeh forwarded Video 10 which depicts an

                    adult male penis penetrating a prepubescent female’s anus. The


                                          -12-
                                            
 Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 13 of 18 PageID# 14




                    video also flashes a colorful title that is partially cut off and

                    displayed over the face of the prepubescent female. The title

                    appears to read “Cutte baby.”

      30.   On October 5, 2019, Hajbeh created a new Messaging Application group

(“Group 4”) and used it to forward a video consistent with child pornography from

Account 1 to a Messaging Application account in the name of Person 1. On October 5,

2019, Hajbeh sent Person 1 Video 11 which depicts a prepubescent female being

penetrated vaginally by an adult male penis while the adult male is ejaculating in and on

the child. The adult male then uses his hand to spread the ejaculate on the child’s

genitalia. The child’s buttocks appear to be smaller than the size of the adult’s hand. On

the same day, Person 1 responded “God forgive you.”

      31.   Hajbeh sent Person 1 numerous adult pornography videos and images of a

sexual nature, as well as romantic images such as flowers. Video 11 is the only video

associated with child pornography that has been observed so far between Hajbeh and

Person 1.

      32.   Between June 23, 2019 and June 30, 2019, Account 1 and Account 3 were

participants in a Messaging Application group (“Group 5”) that exchanged videos

consistent with child pornography. Group 5 was created in or around June 23, 2019,

and included hundreds of other participants who were primarily associated with foreign

telephone numbers. On June 26, 2019, Hajbeh received through Group 5 several videos

consistent with child pornography, of which the following videos are a sample:

             D    Video 12 depicts an adult male penis penetrating the vagina of a

                    prepubescent female. Afterwards, an adult hand manipulates the


                                            -13-
                                              
 Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 14 of 18 PageID# 15




                    prepubescent female’s vagina and penetrates the prepubescent

                    female in the vagina and anus with an adult finger.

             E    Video 13 depicts a prepubescent female being penetrated vaginally

                    by an adult male penis.

             F    Video 14 depicts a female minor being penetrated orally by an adult

                    male penis. At the end of the video the adult male forcefully pushes

                    the adult male’s penis further into the female minor’s mouth and

                    the female minor attempts to pull away and push the adult male

                    back.

      33.   On July 16, 2019, Hajbeh created another Messaging Application group

(“Group 6”) from Account 1 and added Account 4 as a participant. In Group 6, Hajbeh

forwarded multiple videos consistent with child pornography from Account 1 to Account

4. The following videos are a sample of child sexual abuse material observed in Group

6:

             D    On August 6, 2019, Hajbeh forwarded Video 15, which depicts two

                    prepubescent females engaged in penile-vaginal intercourse with

                    two adult males videotaping each other penetrating the females.

             E    On August 8, 2019, Hajbeh forwarded Video 16, which depicts a

                    prepubescent male vaginally penetrating an adult female while

                    another prepubescent male watches.

             F    On August 9, 2019, Hajbeh forwarded Video 17, which depicts an

                    adult male penetrating a prepubescent female.




                                          -14-
                                              
 Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 15 of 18 PageID# 16




      34.   Between August 8, 2019 and August 16, 2019, Account 1 and Account 2

were participants in a Messaging Application group (“Group 7”) that exchanged

material consistent with child pornography. Group 7 was created in or around August

8, 2019 and included hundreds of other participants who were primarily associated

with foreign telephone numbers. The child sexual abuse material observed in the

Group 7 included a link that Account 1 received on August 15, 2019, that said “Send

Child Porn” with a smiley face emoji and an image depicting a prepubescent male

penetrating an adult female.

      35.   On December 1, 2019, Hajbeh created another Messaging Application

group (“Group 8") using Account 1 and added Account 5 as a participant. In Group 8,

Hajbeh forwarded multiple videos consistent with child pornography from Account 1 to

Account 5, including the following videos:

             D    On January 5, 2020, Hajbeh forwarded Video 18 which depicts a

                    prepubescent female being penetrated by an adult male and

                    ejaculating on the female.

             E    Also on January 5, 2020, Hajbeh forwarded Video 19, which depicts

                    a prepubescent male engaging in vaginal intercourse with an adult

                    female and performing oral sex on the adult female’s vagina.

      36.   On January 3, 2020, Hajbeh created another Messaging Application group

(“Group 10”) from Account 1. The following videos are a sample of child sexual abuse

material observed in Group 10:




                                             -15-
                                               
 Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 16 of 18 PageID# 17




              D      On January 5, 2020, Hajbeh forwarded Video 20, which depicts a

                       prepubescent female engaging in vaginal intercourse with an adult

                       male.

              E      On the same day, Hajbeh forwarded Video 21 which depicts a

                       prepubescent male engaging in vaginal intercourse with an adult

                       female and performing oral sex on the adult female’s vagina and is

                       the same video as Video 19.

                                      Hajbeh’s Computer

       37.   Agents conducted a review of Hajbeh’s computer and identified multiple

images and videos consistent with child pornography. This determination was based on

several factors, including the lack of pubic hair, physical development of genitalia, and

lack of breast development. The following is an example of the child sexual abuse

material identified and is not all-inclusive of the review.

                    D Image 1, depicts what appear to be two male minors (Boy 1 and Boy

                       2) engaged in sexual activity. Boy 1 is standing with his pants

                       around his legs as Boy 2 is on his knees with Boy 1’s penis in his

                       mouth.

                    E Images 2, 3, and 4 are three separate images that depict three

                       different prepubescent females, each with the female’s legs spread

                       and their genitalia exposed in a lewd and lascivious manner.

                    F Image 5 depicts an adult male’s erect penis in the vicinity of a

                       prepubescent child's anus. The male appears to attempt to insert

                       his penis into the child's anus.


                                              -16-
                                                
 Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 17 of 18 PageID# 18




                G Images 6, 7, and 8 are three separate images that depict three

                   different adult male's erect penises inserted into three different

                   male minor's mouths.

                H Image 9 depicts a prepubescent female being penetrated by an adult

                   male's erect penis.

                I Image 10 depicts a prepubescent female wearing a red and white

                   skirt and being penetrated by an adult male’s erect penis.

                J A carved video from Hajbeh’s computer depicts two prepubescent

                   females on top of each other with genitalia exposed. An adult male

                   can be heard directing both females while an adult male’s erect

                   penis penetrates both females’ genitalia. The adult male then

                   directs both females to kiss each other.

                K A carved video from Hajbeh’s computer depicts a prepubescent

                   male being aroused by an adult female. The adult female engages in

                   intercourse while on top of the prepubescent male.

      38.   The images located on Hajbeh’s computer were contained in an IOS

backup from Hajbeh’s smartphone. The date associated with the images contained in

the IOS backup of Hajbeh’s smartphone were May 17, 2018.

      39.   The IOS backup to Hajbeh’s computer is associated with iCloud account

Hajbeh’s icloud.com account and Account 3. Hajbeh’s smartphone IOS backup to

Hajbeh’s computer has a device name “Majed’s iPhone” and was backed up to Hajbeh’s

computer on May 17, 2018.




                                          -17-
                                            
Case 1:20-mj-00346-MSN Document 2 Filed 12/07/20 Page 18 of 18 PageID# 19




                    Digitally signed by Michael S.
                    Nachmanoff
                    Date: 2020.12.07 20:40:25
                    -05'00'
